ON RE-HEARING. Opinion delivered June 17, 1907. McCueeoch J. It is insisted by counsel for appellees on rehearing that there is some evidence to the effect that appellant and those under whom he held failed, for many years before the seven tax payments covered by the stipulation in the record, to pay taxes on the lands in controversy; and also that there is affirmative evidence of an abandonment of the lands by J. J. Hornor, the former holder of the equitable title. We have carefully re-examined the record on those points, and conclude that counsel are mistaken in this. The record is absolutely silent concerning payment of taxes prior to the years covered by the stipulation, and, as we said in the original opinion, the presumption must be indulged that the taxes were paid by the true owner. The only evidence in the record of an abandonment of the land is a statement by one .of the witnesses, Mr. Ooston, to the effect that he had been .informed by one Phelan that Maj. Hornor had written him a letter saying that he did not claim any land in Mississippi County and would, for $25, give a quitclaim of any interest he might have. Phelan did not testify, and this is purely hearsay. It cannot form a basis for holding that Hornor abandoned a substantial interest in those valuable lands. It is also contended that, appellees, having alleged in their cross-complaint that appellant had failed to pay taxes for more than twenty-five years, the truth of that allegation must be treated as admitted because appellant did not answer the cross complaint. The court should not -have proceeded with the hearing of the cause without an answer to the cross complaint, but appellees waived the failure of appellant to answer by going to trial without insisting on an answer. To do.so was an election to treat the allegations of the cross complaint as issues in the case. Pembroke v. Logan, 71 Ark. 362; Cribbs v. Walker, 74 Ark. 104; Hardie v. Bissell, 80 Ark. 74. Petition for rehearing denied.